Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 9/25/2020 has been entered.   Claims 1-14 are pending.
 Response to Arguments
Applicant's arguments filed on 9/25/2020 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, the Applicants argue that the cited art Feeney does not disclose, expressly or inherently, at least "the set of instructions arranged for execution by the control component to control the functionality of the device, wherein the set of instructions is stored in a Distributed Hash Table (DHT) and accessed for download and installation by the control component from the DHT, and the location of the DHT is indicated or provided using metadata provided within a blockchain transaction," as recited in claim 1.  The Applicants argue “Firstly, Feeney at [0055]-[0056] is silent as to any use of a DHT to store a set of instructions which is arranged for execution by a control component to control the functionality of a device. At most, Feeney discloses that "the only freely available information in the DHT is the set of keys and the information concerning nodes possessing their corresponding data." Feeney at   [0055] (emphasis added). Feeney provides an example where data could be included in the vehicle identification numbers ("VIN") of cars, although within the context that "each year of vehicles may be collected in a master hash list or merkle tree with a particular 
The examiner respectfully disagrees and asserts that Feeney discloses a DHT that may provide a storage protocol, which is in line with storing instruction in a DHT as claimed.  Feeney’s disclosure of computer programs on device to perform functions required by the applications read on “the set of instructions arranged for execution by control component to control the functionality of the device” ((¶ [0025], Computer programs on both the client device 120 and the server 122 configure both devices to perform the functions required of the web application 123), and an exemplary of the specific description of what data can be used for is “security protocols may prevent one node from accessing the data possessed by another node without authentication information pertaining to the possessing node, such that the only freely available information in the DHT is the set of keys and the information concerning nodes possessing their corresponding data” (¶[0055]).
On page 7 of the Remarks, the Applicants argue that “Secondly, Feeney is silent regarding how stored data in the DHT can be accessed for download and installation by a control component. At best, Feeney at [0039] discloses that "[t]he data storage device 201 may be created by installing a plug-in on a computing device." This disclosure by 
In response, the examiner respectfully disagrees and asserts that the creation of data can be done by installing a plug-in of Feeney does allow to be accessed data upon a successful authentication (¶ [0039],  The data storage device 201 may be created by associating a plugin, application, or persistent data object with a user account maintained on a server or cloud, which the first entity may direct, explicitly or implicitly, to provide the proof that the first entity possesses a private key as described in further detail below. As an example, the first entity may be presented with a widget that remains visible whenever the first entity is viewing web pages, the activation of which causes the proof of possession of the private key to be conveyed to the operator of the web page); thus, it does not allow to be accessed is not true.
On page 7 of the Remarks, the Applicants argue that “Thirdly, Feeney is silent regarding a location of the DHT being indicated or provided using metadata within a blockchain transaction. At most, Feeney discloses that "[t]he computing device 202 may be configured to retrieve, from the audit chain 203, at least one crypto-currency transaction to an address associated with a public key corresponding to the private key." Feeney at [0043]. A public key and private key are inherently not metadata associated with a blockchain transaction as integral components to authenticate the transaction. The "address associated with a public key" referenced above by Feeney is not a location of the DHT. Further, Feeney provides no mention of metadata within a blockchain transaction.  Feeney is directed at methods and apparatus for immutable 
In response, the examiner respectfully disagrees and asserts that a metadata itself is similar to a data object, type, attribute, property schema, code and or tag.  Feeney indeed discloses both codes and tags that could be utilized in various functionalities.  For instance, using a QR code to allow an access to data (¶ [0018], A code scanner coupled to a computing device is a device that can extract information from a "code" attached to an object. In one embodiment, a code is an object or pattern that contains data concerning the object to which it is attached that may be extracted automatically by a scanner; for instance, a code may be a bar code whose data may be extracted using a laser scanner. A code may include a quick-read (QR) code whose data may be extracted by a digital scanner or camera. A code may include a radio frequency identification (RFID) tag; the code may include an active RFID tag).  
On page 8 of the Remarks, the Applicants argue that claim 8 is allowable at least for reasons discussed above in connection with claim 1. For example, claim 8 recites "wherein: i) the control component is arranged to access the set of instructions from a stored location which is separate to the device; ii) the set of instructions is stored in a 
In response, the Examiner respectfully disagrees and submits that argument of claim 8 is similar to aforementioned claim 1, see response above for the same reason.  Therefore, Feeney discloses expressly or inherently claim 1 language of "wherein the set of instructions is stored in a Distributed Hash Table (DHT) and accessed for download and installation by the control component from the DHT, and the location of the DHT is indicated or provided using metadata provided within a blockchain transaction.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feeney (US 2019/0162897).

a device configured for communication with a network and having an IP address and a public-private key cryptographic key pair associated with the device (FIG. 1A-B, ¶ [0027]; i.e. the client the server exchange data, including public key cryptography, using the Internet protocol suite); 
a software-implemented control component arranged to monitor the state of a blockchain network and/or transmit blockchain Transactions to the blockchain network (¶ [0030]-[0031], [0077]; i.e. committing or publishing transaction to audit chain or blockchain); 
wherein the control component is arranged to access a set of instructions from a stored location which is separate to the device (¶ [0025], [0030]-[0031]; i.e. the client device and the server accessing the web applications and performing the functions required by the web applications, for example, authentication); and 
the set of instructions arranged for execution by the control component to control the functionality of the device (¶ [0025], [0030]-[0031]; i.e. the computer programs on the client device and the server perform tasks or functions required by the web application, for example, authentication); 
wherein the set of instructions is stored in a Distributed Hash Table (DHT) and accessed for download and installation by the control component from the DHT, and the location of the DHT is indicated or provided using metadata provided within a blockchain transaction (¶ [0055]-[0056]; i.e. the audit chain or the blockchain includes 
Regarding claim 2, Feeney discloses a system according to claim I wherein the control component is arranged to receive an input signal from an input source, and wherein the input source is: a further device; and/or a computer-based resource or agent (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 3, Feeney discloses a system according to claim 1 wherein the set of instructions is accessed by the control component using a look-up key which is related to a cryptographic key pair (¶ [0027], [0055]).
Regarding claim 4, Feeney discloses a system according to claim 1 wherein the control component is provided on or in the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 5, Feeney discloses a system according to claim 1 wherein the control component is provided in an off-device location and arranged for wireless communication with the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 6, Feeney discloses a system according to claim 1 wherein the control component is arranged to: perform cryptographic calculations (¶ [0027]); access its associated private/public key pair (¶ [0027]); have an associated Bitcoin or other blockchain-related address (¶ [0046]); operate the device via an API (¶ [0035]); and perform secret sharing protocol operations (¶ [0027]).
Regarding claim 7, Feeney discloses a system according to claim 1 wherein the control component is arranged to influence or control the activities of the device based upon detection of a valid blockchain transaction (¶ [0072]).

providing a device configured for wireless communication with a network and having an IP address and a public-private key cryptographic key pair associated with the device (FIG. 1A-B, ¶ [0027]; i.e. the client the server exchange data, including public key cryptography, using the Internet protocol suite); 
providing a software-implemented control component arranged to monitor the state of a blockchain network and/or transmit blockchain Transactions to the blockchain network (¶ [0030]-[0031], [0077]; i.e. committing or publishing transaction to audit chain or blockchain); and
providing a set of instructions arranged for execution by the control component to control the functionality of the device (¶ [0025], [0030]-[0031]; i.e. the computer programs on the client device and the server perform tasks or functions required by the web application, for example, authentication); 
wherein: i) the control component is arranged to access the set of instructions from a stored location which is separate to the device; ii) the set of instructions is stored in a Distributed Hash Table (DHT) and accessed for download and installation by the control component from the DHT; and iii) the location of the DHT is indicated or provided using metadata provided within a blockchain transaction (¶ [0055]-[0056]; i.e. the audit chain or the blockchain includes distributed hash table protocol that maps elements of data such as data files and file names to keys in a keyspace).
Regarding claim 9, Feeney discloses a method according to claim 8 wherein the control component is arranged to receive an input signal from an input source, and 
Regarding claim 10, Feeney discloses a method according to claim 9 wherein the set of instructions is accessed by the control component using a look-up key which is related to a cryptographic key pair (¶ [0027], [0055]).
Regarding claim 11, Feeney discloses a method according to claim 8 wherein the control component is provided on or in the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 12, Feeney discloses a method according to claim 8 wherein the control component is provided in an off-device location and arranged for wireless communication with the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 13, Feeney discloses a method according to claim 8 wherein the control component is arranged to: perform cryptographic calculations (¶ [0027]) ; access its associated private/public key pair(¶ [0027]); have an associated Bitcoin or other blockchain-related address (¶ [0046]); operate the device via an API (¶ [0035]); and perform secret sharing protocol operations (¶ [0027]).
Regarding claim 14, Feeney discloses a method according to claim 8 wherein the control component is arranged to influence or control the activities of the device based upon detection of a valid blockchain transaction (¶ [0072]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.D.N/Examiner, Art Unit 2435 


/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435